United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         August 26, 2003

                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk


                             No. 02-60645
                           Summary Calendar


PRAMIT BOONNIN SANCHEZ

                       Petitioner

     v.

JOHN ASHCROFT, US ATTORNEY GENERAL

                       Respondent

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         BIA No. A-29-999-175
                         --------------------

Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Pramit Boonnin Sanchez, a native and citizen of Thailand,

challenges a final order of deportation issued by the Board of

Immigration Appeals (“BIA”) on July 10, 2002.    Sanchez argues

that:     (1) the BIA violated her right to due process by summarily

affirming the decision of the Immigration Judge (“IJ”) pursuant




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60645
                                 -2-

to 8 C.F.R. § 3.1(a)(7)**; (2) the Immigration and Naturalization

Service (“INS”) is barred from bringing deportation proceedings

against her because it failed to comply with the statute of

limitations set forth in § 246(a) of the Immigration and

Nationality Act; and (3) the IJ’s determination that her marriage

was fraudulent is not supported by substantial evidence.

     Sanchez’s due process argument is foreclosed by this court’s

decision in Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir.

2003).    In Soadjede, this court rejected a due process challenge

to the “streamlining” regulation, 8 C.F.R. § 3.1(a)(7), holding

that the summary affirmance procedures do not violate due process

and do not deprive the court of a basis for judicial review.

324 F.3d at 832-33.

     Sanchez did not raise her statute of limitations argument

before the BIA, either on direct appeal or in a motion to reopen.

Thus, she has failed to exhaust her administrative remedies with

respect to this claim.    See Wang v. Ashcroft, 260 F.3d 448, 452

(5th Cir. 2001).   Accordingly, this court may not consider the

issue.

     Sanchez has not provided this court with compelling evidence

warranting reversal of the IJ’s determination that her marriage

was fraudulent.    See Moin v. Ashcroft, ___ F.3d ___ (5th Cir.


     **
       The regulation previously cited as 8 C.F.R. § 3.1 (2002)
can now be found at 8 C.F.R. § 1003.1 (2003). Because the
parties referred to the 2002 regulation, and because the new
regulation is either identical or substantially similar to the
older version, we will refer to the 2002 regulation.
                          No. 02-60645
                               -3-

June 20, 2003, No. 02-60449) 2003 WL 21435473 at *1.

Accordingly, her petition for review of the BIA’s decision is

DENIED.